Citation Nr: 0619086	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2001, for service connection for asbestos-related lung 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to July 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the veteran initially disagreed with the 
assignment of a 10 percent disability rating for his 
asbestos-related lung disease in the November 2001 rating 
decision.  A statement of the case was mailed to him in March 
2003; however, on his VA Form 9, he checked the box 
indicating that he had read the statement of the case and 
only wished to appeal the effective date of the grant of 
service connection.  Consequently, the appeal for a higher 
rating was closed and the veteran was mailed a statement of 
the case on the effective date issue.  He subsequently 
perfected an appeal with respect to the effective date issue 
and also raised a new claim of entitlement to an increased 
rating for the disability.  The record does not reflect that 
the originating agency has responded to the new claim for an 
increased rating.  Therefore, this matter is referred to the 
originating agency for appropriate action.  


FINDING OF FACT

A claim of entitlement to service connection for asbestos-
related lung disease, either formal or informal, was not 
received prior to January 31, 2001.


CONCLUSION OF LAW

An effective date prior to January 31, 2001, for the grant of 
service connection for asbestos-related lung disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are not applicable to 
the veteran's claim.  Those provisions pertain to VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also include a duty to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal. 

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Analysis

The veteran was discharged from active duty in July 1946.  On 
January 31, 2001, the RO received a letter from the veteran's 
representative, identified as "an informal claim" for the 
purpose of "establishing service-connected disability 
benefits for lung cancer due to asbestosis."  On March 2, 
2001, the RO received a VA Form 21-526 setting forth the 
veteran's formal claim.  That claim was granted by the RO in 
a November 2001 rating decision.  The RO assigned an 
effective date of March 2, 2001, apparently based on the date 
of receipt of the VA Form 21-525; however, in the March 2003 
decision on appeal, the RO granted an earlier effective date 
of January 31, 2001.  

The veteran contends that service connection should be 
granted for the disability from September 1997 because the 
disability was initially diagnosed at that time.  

A review of the claims file shows that no documentation 
referring to or pertaining to asbestos-related lung disease 
or asbestos exposure was received from the veteran prior to 
the January 31, 2001, informal claim.  The most recent 
document prior to that is dated in October 1949 and pertains 
to a claim for dental treatment.  In fact, neither the 
veteran nor his representative has alleged that a claim for 
service connection for asbestos-related lung disease was 
received prior to January 31, 2001.  

In sum, there is no dispute as to the pertinent facts in this 
case.  The veteran's informal claim was received on January 
31, 2001.  Thus, pursuant to 38 C.F.R. § 3.400(b)(2)(i), the 
effective date for the grant of service connection for 
asbestos-related lung disease in this case could not legally 
be earlier than January 31, 2001.  

The veteran's representative has cited to 38 C.F.R. § 3.114 
for the proposition that an effective date one year prior to 
receipt of the January 31, 2001, claim is warranted.  
However, that regulation applies to situations where 
entitlement to the benefit sought is established on the basis 
of liberalizing legislation or VA issue.  In this case, there 
is no such liberalizing law, and the veteran's representative 
has not identified such.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because he 
has suffered from his lung disease since September 1997, and 
because the evidence supports entitlement to service 
connection for that lung disease, he should be compensated 
for the entire period of time since his initial diagnosis.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

An effective date earlier than January 31, 2001, for the 
grant of service connection for asbestos-related lung disease 
is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


